Exhibit 10.3

HVHC Inc.

September 17, 2008

Mr. David Holmberg

HVHC Inc.

1800 Center Street

Camp Hill, PA 17089

 

  Re: Severance

Dear Mr. Holmberg:

This letter agreement (the “Agreement”) sets forth certain conditions with
regard to your employment and post-employment activities as well as the
conditions under which you will be entitled to receive severance benefits. For
definitions of capitalized terms used in this Agreement, see Appendix A. The
term of this Agreement is from September 17, 2008 to December 31, 2011. This
Agreement applies to terminations of employment during this term. This Agreement
replaces the letter agreement dated November 1, 2007 between you and Eye Care
Centers of America, Inc.

In consideration of your assuming the position of President and Chief Executive
Officer of HVHC and with both parties intending to be legally bound, the Company
and you agree as follows:

Amount of Severance. If you qualify for severance, HVHC Inc. (“HVHC”) will pay
you an amount equal to two hundred percent (200%) of your base annual salary at
the time of termination, in equal monthly installments over twenty-four
(24) months.

Incentive Plan Payments. If you qualify for severance, you will also receive
(i) any Annual Executive Incentive Plan (“AEIP”) payment for the calendar year
preceding your termination, if it was not previously paid to you, and (ii) a
portion of the AEIP payment you have earned during the year of termination,
prorated based upon the number of your complete months of employment during the
year. These AEIP payments will be made at the same time such payments are
normally made for the applicable year to executives who continue in employment,
but in any event by March 15 of the calendar year following your termination of
employment. Amounts are payable based on actual performance.

In addition, if you qualify for severance and you have five or more years of
service or you have attained age 55, you will be eligible for payment of an
award under the Long-Term Incentive Plan (LTIP), regardless of your age at
termination, as follows. For termination before a Change in Control, your award
will be determined and paid in the same manner as awards to employees who retire
at or after age 55 under the LTIP. For termination after a Change in Control,
awards will be paid in accordance with the terms of the LTIP.

Benefits. HVHC will also provide payment for continued medical, dental and
vision coverage you elect under COBRA for up to eighteen (18) months’ following
your termination.

 

Tier I - HVHC



--------------------------------------------------------------------------------

In addition, if you become a participant in an Executive Retirement Plan (ERP)
adopted by HVHC, or in which HVHC becomes a participating employer, and: (i) you
qualify for severance and (ii) you have five or more years of service, you will
be eligible for participation in the ERP regardless of your age at termination.
However, benefits under the ERP may not commence prior to age fifty-five (55).
If, after a Change in Control and after you have attained age fifty-five (55),
your employment is terminated by HVHC other than for Cause, or as a result of a
Material Change, you will be eligible for participation in such ERP, even if you
have not earned five or more years of service.

Except as provided above or as provided to terminated employees under the
specific terms of a qualified or non-qualified employee benefit plan, fringe
benefit or compensation program in which you are eligible to participate, you
will not be entitled to any other benefits or compensation from HVHC after (or
as a result of) your termination of employment. You also will not be eligible to
receive severance under any other agreement, plan or arrangement with HVHC.

Qualifying for Severance. You will qualify for severance under this Agreement
if, during the term of this Agreement, (i) we terminate your employment for
reasons other than Cause, or (ii) you elect to resign within sixty (60) days
after you have knowledge of a Material Change before or after a Change in
Control. As noted above, these capitalized terms are defined in Appendix A. In
any case, you must timely sign and return a General Release and Waiver Agreement
(and not revoke it) provided by the Company in order to receive severance or
benefits under this Agreement. A copy of the Release that HVHC currently uses is
available for review upon request.

However, you will NOT qualify for severance if any of the following apply:
(i) you are terminated for Cause, (ii) you choose to remain employed by HVHC (or
a successor entity) more than sixty (60) days after the occurrence of a Material
Change, (iii) you voluntarily resign or retire (other than due to a Material
Change), (iv) your termination is due to long-term disability entitling you to
disability benefits from the Company or due to death, or (v) you decline to sign
and return the General Release and Waiver Agreement within the time specified by
the Company, or you attempt to revoke it.

A payment scheduled to be made under this Agreement as a result of your
termination of employment will be paid or commence as soon as practicable after
you timely sign and return the General Release and Waiver Agreement. Unless
forfeited by you, such payment will be made or commence during the same calendar
year as your termination, or (if later) by the 15th day of the third calendar
month following your termination of employment. In no event, however, will you
be permitted to designate the calendar year of the payment.

Your Covenants. Regardless of whether you qualify for severance, you agree to
the following:

 

(1)

During your employment and after your separation (for whatever reason), you will
not disclose HVHC’s Confidential Information to others (except as required in
the normal performance of your duties for the Company) or use such information
for your own advantage or for the advantage of others. All records, files,
materials and Confidential

 

2



--------------------------------------------------------------------------------

 

Information obtained by you in the course of your employment with the Company
are confidential and proprietary and shall remain the exclusive property of the
Company. This provision does not preclude you from providing truthful
information to the extent required by subpoena, court order, search warrant or
other legal process, but you must immediately notify the Company’s counsel of
such request in order to provide us with the opportunity to object in the
appropriate forum and obtain a ruling on our objection.

 

(2) Upon the Company’s request at any time, or upon separation from employment
(for whatever reason), you will deliver to HVHC (a) all documents and materials
containing HVHC trade secrets and other Confidential Information, and (b) all
other documents, materials and other property belonging to HVHC that are in your
possession or under your control, including, but not limited to,
Company-provided automobiles, computers, cellular telephones, pagers, rolodexes
or address/telephone books.

 

(3) During the term of this Agreement and for twenty-four (24) months after your
separation (for whatever reason), you will not directly or indirectly, in any
capacity whatsoever, entice, induce or solicit, or attempt to entice, induce or
solicit, any individual or entity having a business relationship with HVHC,
whether as an employee, consultant, customer or otherwise, to terminate or cease
such relationship or to divert any business from HVHC.

 

(4) During the term of this Agreement and for twenty-four (24) months after your
separation (for whatever reason), you will not own (other than as a shareholder
of less than 1% of a publicly traded entity), accept employment in any capacity
with, serve as a consultant for, or otherwise provide services or support of any
nature to, any entity, company, corporation or person engaged in a business that
competes with HVHC or any of its subsidiaries and affiliates engaged in the eye
care industry. This includes any business, entity or person engaged in the sale
(whether wholesale or retail), delivery, distribution, manufacture, design or
licensing of lenses, frames and eyewear and/or the administration or
underwriting of vision and vision-related programs, benefits and services. After
separation, you may ask the Chairman of HVHC, by written request, to reduce or
modify the scope of this non-competition clause. The decision to grant or deny
such a request shall be within the sole discretion of HVHC’s Chairman and shall
be effective only if it is in writing.

By signing this Agreement, you agree that these covenants are reasonable as to
time, geographical area and scope of activity and do not impose a restriction
greater than is necessary to protect the Company’s goodwill, proprietary
information and business interests. You also agree that this Agreement provides
enhanced protections and benefits you would otherwise not be entitled to, and
that these protections and benefits constitute valuable consideration sufficient
to support the obligations described above. You also agree that any breach of
these covenants is likely to cause irreparable injury to the Company and that
damages for any breach are difficult to calculate. Therefore, the Company shall,
at its election, be entitled to injunctive and other equitable relief from a
court in addition to whatever other relief or remedies, including damages, may
be available.

 

3



--------------------------------------------------------------------------------

Arbitration. Any dispute between us under this Agreement shall be resolved by
final and binding arbitration; provided, however, that the Company, in its sole
discretion, may enforce the covenants set out above under “Your Covenants” by
bringing a proceeding in any court of competent jurisdiction. The arbitration
shall be held in the City of Pittsburgh, Pennsylvania and shall be conducted in
accordance with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall be acceptable to both the Company
and to you. If we cannot agree on an acceptable arbitrator, the dispute shall be
heard by a panel of three arbitrators, one appointed by each of us, and the
third selected by the other two arbitrators. Under no circumstances may the
arbitrator(s) have the authority to require your reinstatement to employment or
continued employment, or award any lost wages or benefits (other than severance
benefits as described above) as a result of your termination of employment for
any reason. The arbitrator(s) shall also have no authority to award punitive,
liquidated or consequential damages or the payment of a prevailing party’s costs
and/or attorneys’ fees. Each of us shall bear our own costs and expenses and an
equal share of the arbitrators’ and administrative fees of arbitration. You, the
Company and the arbitrator(s) shall treat all aspects of the arbitration
proceedings, including without limitation, discovery, testimony and other
evidence, briefs and the award, as strictly confidential; provided, however,
that any award or order rendered by the arbitrator(s) under this Agreement may
be entered as a judgment or order in a court of competent jurisdiction and may
be disclosed by the Company as necessary to enforce the terms of your covenants
described above.

Miscellaneous. This Agreement: (i) may be amended only by a written instrument
which is executed by both parties, (ii) shall be governed by the laws of
Pennsylvania, without regard to its conflict of law provisions, (iii) is
intended to be legally valid and binding, (iv) contains our entire agreement
relative to its subject matter and supersedes all severance agreements or
understandings in effect prior to its execution, and (v) does not establish a
durational term of employment or alter the nature of the at-will relationship
between the two parties. Payments hereunder are deemed to be separate payments
for purposes of applying the short-term deferral rule in Treas. Reg. §
1.409A-1(b)(4) and in determining separation pay due to involuntary separation
from service under Treas. Reg. § 1.409A-1(b)(9)(iii). No reimbursements required
to be made within a limited period of time under Treas. Reg. § 1.409
A-1(b)(9)(iii) shall relate to claims incurred after the period specified above
or be paid later than the last day of the third calendar year following the
calendar year in which occurs the covered termination of employment. The parties
intend that any payments contemplated by this Agreement constituting “deferred
compensation” under Internal Revenue Code Section 409A will comply with the
requirements of that section. Thus, no such deferred compensation will be
subject to acceleration or to any other change in the specified time or method
of payment, except as consistent with Code Section 409A. In no event will HVHC
have any liability with respect to taxes for which you may become liable as a
result of the application of Code Section 409A.

You also agree that: (i) if a tribunal determines a portion of this Agreement to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected and shall be enforceable to the fullest extent permitted by law,
(ii) HVHC may withhold taxes from payments made under the Agreement, and
(iii) you may not assign any rights or obligations you have under the Agreement.
HVHC’s rights and duties under this Agreement shall be transferred to, and shall
be binding upon, any corporation or other entity which succeeds to the rights
and obligations of HVHC by operation of law or otherwise. Any litigation brought
to challenge the enforceability of any of the provisions of this Agreement may
be brought only in a tribunal of competent jurisdiction in the Commonwealth of
Pennsylvania.

 

4



--------------------------------------------------------------------------------

If you agree to the terms and conditions of this Agreement, please countersign
below, retain a copy for your files, and return this original to me.

 

Sincerely, /s/ Nanette P. Deturk

Chairman of the Board

HVHC Inc.

 

/s/ David L. Holmberg Executive

 

5



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Cause” means: (i) the willful or gross neglect of your duties, including your
refusal to follow written directives of the Chairperson of the Board of
Directors of HVHC or his designee; (ii) your conviction of a felony;
(iii) willful or gross misconduct by you which materially injures HVHC,
monetarily or otherwise; or (iv) your material breach of any obligation under
this letter agreement.

“Change in Control” means:

 

(A) any Person or Group acquires stock of HVHC that, together with stock held by
such Person or Group, constitutes more than 50% of the total fair market value
or total voting power of the stock of HVHC. However, if any Person or Group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of HVHC, the acquisition of additional stock by the same
Person or Group is not considered to cause a Change in Control of HVHC. An
increase in the percentage of stock owned by any Person or Group as a result of
a transaction in which HVHC acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of HVHC; or

 

(B) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from HVHC that have a total gross fair market value exceeding 50% of the
total gross fair market value of all of the assets of HVHC immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of HVHC, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
However, no Change in Control shall be deemed to occur under subsection (B) as a
result of a transfer to:

 

  (1) A shareholder of HVHC (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

  (2) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by HVHC;

 

  (3) A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of HVHC; or

 

  (4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (3) above.

For this purpose, the term “Person” means an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (for clarification, other than the Company or Highmark Inc. or any
successor or subsidiary thereof). The term “Group” will have the meaning set
forth in Rule 13d-

 

6



--------------------------------------------------------------------------------

5 of the Securities Exchange Commission (“SEC”), modified to the extent
necessary to comply with Treasury Regulation Section 1.409A-3(i)(5)(v)(B) and
(D), as applicable, or any successor thereto. For the avoidance of doubt, the
consummation of the proposed consolidation of Highmark Inc. and Independence
Blue Cross will not constitute a Change in Control hereunder.

“Company” or “HVHC” refers to HVHC Inc. However, for purposes of the covenants
in the letter agreement, affiliates of HVHC including subsidiaries and joint
venture partners, are included in the definition.

“Material Change” before or after a Change in Control means the occurrence of
any of the following events, without your written consent, which event remains
uncorrected for ten (10) days after you have made written demand to the
Chairperson of the Board of Directors for correction: (i) any reduction in or
failure to pay base salary; (ii) any reduction in your target percentages under
the Long-Term Incentive Plan (if applicable) or the Annual Executive Incentive
Plan; (iii) any reduction of more than 10% in your aggregate performance-based
compensation opportunity (i.e., annual incentive payment, long-term incentive
payment, and split dollar life insurance premium, if any), reasonably determined
by the Company at the time performance criteria are established; or (iv) any
material reduction in the aggregate employee benefits available to you, other
than an amendment, modification or termination of an employee benefit that
applies on a non-discriminatory basis to similarly situated employees. The
demand for correction described above must be provided within sixty (60) days
after you have knowledge of a Material Change. If demand for correction is
timely provided, the sixty (60) day period for resignation described in
“Qualifying for Severance” above will not end prior to the end of the ten
(10) day correction period.

In addition, after the occurrence of either (A) a Change in Control or (B) a
spin-off, distribution or other disposition of a subsidiary of HVHC resulting in
a reduction of the consolidated revenue of HVHC by 25% or more, the term
“Material Change” shall also include the occurrence of one of the following
events, without your written consent, which event remains uncorrected for ten
(10) days after you have made written demand to the Chairperson of the Board of
Directors for correction: (i) substantial reduction of your position
responsibilities or authorities from your position immediately prior to the
Change in Control, or assignment of duties or responsibilities materially
inconsistent with such position; or (ii) relocation of your primary office more
than fifty (50) miles from your then current office location, but not closer to
your principal residence. As described in the preceding paragraph, the demand
for correction described above must be provided within sixty (60) days after you
have knowledge of a Material Change, and if demand for correction is timely
provided, the sixty (60) day period for resignation described in “Qualifying for
Severance” above will not end prior to the end of the ten (10) day correction
period.

 

7